 1

 2
                                                     JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KEVIN W. KING,                      Case No. CV 18-09104 SVW (AFM)
12
                         Petitioner,
           v.                            JUDGMENT
13

14   EDMUND BROWN,
15
                         Respondent.
16

17        In accordance with the Order Summarily Dismissing Petition for Writ of
18   Habeas Corpus,
19        IT IS ORDERED AND ADJUDGED that this action is dismissed.
20

21   DATED:     January 22, 2019

22

23
                                       ___________________________________
                                             STEPHEN V. WILSON
24                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
